Filed 1/26/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 6







State of North Dakota, 		Plaintiff and Appellee



v.



Fabian Cabralas Harrison, 		Defendant and Appellant







No. 20160195







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Sonna M. Anderson, Judge.



AFFIRMED.



Per Curiam



Julie A. Lawyer, Burleigh County Assistant State’s Attorney, 514 E. Thayer Ave., Bismarck, ND 58501, for plaintiff and appellee; submitted on brief.



Kyle M. Melia, Bismarck-Mandan Public Defender Office, 410 E. Thayer Ave., Ste. 201, Bismarck, ND 58501, for defendant and appellant; submitted on brief.

State v. Harrison

No. 20160195



Per Curiam.

[¶1]	Fabian Harrison appeals from a criminal judgment after a jury convicted him of four counts of gross sexual imposition.  Harrison argues the district court abused its discretion in denying his motion to dismiss based on the State’s discovery violation under N.D.R.Crim.P. 16.  Harrison also argues there is insufficient evidence to uphold the jury verdict.  We conclude the district court did not abuse its discretion by applying a remedy for the State’s discovery violation under N.D.R.Crim.P. 16(d)(2), and there is sufficient evidence to uphold the guilty verdict.  We summarily affirm under N.D.R.App.P. 35.1(a)(3), (4), and (7).  
See
 
State v. Addai
, 2010 ND 29, ¶ 41, 778 N.W.2d 555 (the district court has discretion to apply one or more remedies for a discovery violation under N.D.R.Crim.P. 16(d)(2), including ordering further disclosure, granting a continuance, prohibiting evidentiary use of the non-disclosed material, relieving a party from making disclosure, or any other order that is just under the circumstances).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte

Carol Ronning Kapsner